Citation Nr: 1636762	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  15-06 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the severance of service connection for multiple and extensive burn scars of the right lower extremity was proper.

2.  Whether the severance of service connection for multiple and extensive burn scars of the left lower extremity was proper.

3.  Whether the severance of service connection for multiple and extensive burn scars of the right upper extremity was proper.

4.  Whether the severance of service connection for multiple and extensive burn scars of the left upper extremity was proper.

5.  Whether the severance of service connection for multiple and extensive burn scars of the anterior trunk was proper.

6.  Whether the severance of service connection for multiple and extensive burn scars of the posterior trunk was proper.

7.  Whether the severance of basic eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35 was proper.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), on a direct basis and as secondary to multiple and extensive burn scars.  

9.  Entitlement to service connection for loss of muscle, as secondary to multiple and extensive burn scars.

10.  Entitlement to special monthly compensation (SMC) based on loss of use of right hand.  


REPRESENTATION

Veteran represented by:	Shannon Brewer, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to October 2003.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions issued in November 2011 and July 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2011 and September 2011, the Veteran testified on the severance of service connection issues at hearing before a Decision Review Officer (DRO) sitting at the RO.  Transcripts of the hearings have been associated with the record.  

In his November 2014 notice of disagreement, the Veteran requested a DRO hearing with respect to the remaining issues on appeal; however, he withdrew that request in written correspondence received in February 2015.  Additionally, in his substantive appeals, the Veteran requested a hearing before the Board on all of the appealed issues; however, in March 2015, he withdrew his request in writing.  There are therefore no pending hearing requests.  

In July 2015 decision, the Board denied all of the issues on appeal.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the July 2015 Board decision pursuant to the Joint Motion, and remanded the case to the Board for further consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

On March 19, 2001, the Veteran was the driver of a 1999 Chevrolet S-10 which lost control on a Florida highway and impacted embankments on both sides of the roadway.  After the vehicle came to rest, the Veteran and his passenger were in the process of exiting the vehicle when gasoline leaking from a ruptured gas tank exploded, severely burning both individuals.  

Service connection for the Veteran's burn scars and entitlement to DEA benefits were granted in a June 2010 rating decision.  In an August 2010 administrative decision, however, the RO noted that the Veteran was severely intoxicated at the time of the accident, and found that the accident was the result of his willful misconduct.  After following all due process requirements for severance of service connection, the RO severed service connection for the Veteran's burn scars, and discontinued entitlement to DEA, in a November 2011 rating decision.

The Veteran perfected a timely appeal with respect to those issues, and also perfected a separate appeal for service connection for an acquired psychiatric disorder and loss of muscle as secondary to his burn scars, as well as entitlement to special monthly compensation for loss of use of his right hand, also due to burns.  He asserts that the accident was the result of an inherent defect in the Chevrolet S-10 pickup, which caused him to lose control of the vehicle, and also made the gas tank more prone to rupture.  He has testified that he was not driving in an unsafe manner, despite his intoxication, and that the product defect would have resulted in this accident regardless of his level of intoxication.  

In support of his appeal, the Veteran has submitted eyewitness testimony to the effect that he was not driving in an unsafe manner, and that he appeared to have lost control of the steering power in his vehicle.  He has also pointed to the fact that civilian law enforcement never charged him with an alcohol-related driving offense, and, in fact, appear to have attributed the accident to a slick roadway.  He also presented evidence that he reached a settlement with the maker of his truck, General Motors (GM), and asserts that this is evidence that GM has accepted responsibility for the accident.  The settlement agreement, however, is not of record.

In a July 2015 decision, the Board found that service connection was properly severed and entitlement to DEA was properly discontinued, as there was clear and unmistakable evidence that the accident was the result of the Veteran's willful misconduct, i.e., his decision to consume alcohol to intoxication and to operate a motor vehicle while intoxicated.  The decision also denied SMC and service connection for an acquired psychiatric disorder and loss of muscle, as all were claimed as secondary to injuries sustained in the March 2001 motor vehicle accident.  

The Veteran appealed the Board's decision to the Court.  In February 2016, the Court ordered that the matter be remanded to the Board for consideration of the points included in a Joint Motion reached by the parties in this case.  

The parties agreed that the Board erred in four ways.  First, when quoting from an administrative decision issued by the RO, the decision misidentified the Veteran's vehicle as a 1999 Chevrolet Blazer, when in fact the Veteran's vehicle was a 1999 Chevrolet S-10 pickup.  Second, the parties agreed that the Board committed error when it found that evidence of a settlement between parties does not necessarily mean that there was an admission of fault.  Third, the parties agreed that the Board erred on relying upon the service department's line-of-duty (LOD) determination that the Veteran's intoxication was the proximate cause of the accident.  In this regard, the parties noted that the service department did not have the evidence of product defect before it at the time of the determination, and agreed that the Board should have discussed in greater detail the fact that the Veteran was never charged with an alcohol-related driving offense by civilian law enforcement.  Finally, the parties agreed that the Board misstated the law when it found that the negative LOD determination was binding on VA.  Specifically, the parties noted that, while an affirmative LOD determination is binding on VA, there is no corollary rule that a negative determination is also binding.  

In light of the findings in the Joint Motion, the Board finds that it is necessary to request that a copy of the Veteran's settlement agreement with GM be provided for inclusion with the record.  This document is likely to provide additional information as to the proximate cause of the March 2001 motor vehicle accident; thus, it is highly probative and should be obtained.

In addition, the Board notes that the Veteran has claimed throughout the appeal that his acquired psychiatric disorder is secondary to his burn scars.  However, a detailed review of the Veteran's service treatment records reflects that he was treated for depression in both July and August 2000.  The Board thus finds that the issue of service connection for an acquired psychiatric disorder on a direct basis is raised by the evidence of record, and that upon remand the Veteran should be afforded a VA examination to determine the etiology of his acquired psychiatric disorder.  

Finally, the Board finds that the claims for service connection for loss of muscle and entitlement to SMC are inextricably intertwined with the claims concerning severance of service connection for burn scars currently on appeal.  The Veteran claims that both loss of muscle and loss of his right hand are the direct result of the burns he sustained during service; thus, a finding that service connection was improperly severed will significantly change the adjudication of the SMC and service connection for loss of muscle issues.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Consideration of entitlement to SMC and service connection for loss of muscle must therefore be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide a complete copy of the settlement agreement reached with GM in connection with his March 2001 motor vehicle accident.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The electronic record, including a copy of this Remand, must be made available to the examiner for review.  

(A)  After evaluating the Veteran, the examiner must identify all current psychiatric disorders.

(B)  For each currently diagnosed psychiatric disorder, state whether it is at least as likely as not (50 percent probability or greater) that such had its clinical onset during service or is otherwise related to service.  The examiner must note and discuss the service treatment records documenting treatment for depression prior to the March 2001 motor vehicle accident.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

(C)  If the examiner finds that there are no currently diagnosed psychiatric disorders that are directly related to the Veteran's service, he or she must then state whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed psychiatric disorder was caused or aggravated by a service-connected disability.  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.  

The examiner should provide a rationale for any opinion proffered.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, and undertaking any additional development with regard to the Veteran's claims, his claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




